Exhibit 10.50

Rules of the KLA-Tencor Corporation

2004 Equity Incentive Plan

For the Grant of Restricted Stock Units

To Participants in France

 

1. Introduction

The Board of Directors (the “Board”) of KLA-Tencor Corporation (the “Company”)
has established the KLA-Tencor Corporation 2004 Equity Incentive Plan, As
Amended and Restated (the “U.S. Plan”) for the benefit of certain eligible
individuals, including employees of the Company and its Subsidiaries, including
its Subsidiary(ies) in France (each a “French Subsidiary”), of which the Company
holds directly or indirectly at least 10% of the share capital.

Section 4 of the U.S. Plan authorizes the Board or any Committees appointed by
it to administer the U.S. Plan (the “Administrator”) to do all things necessary
or desirable in connection with the administration of the U.S. Plan.
Specifically, Section 4(b)(viii) of the U.S. Plan authorizes the Administrator
to establish sub-plans to the extent deemed necessary or desirable for the
purpose of qualifying for preferred tax treatment under foreign tax laws. The
Administrator has determined that it is desirable to establish a sub-plan for
the purpose of permitting restricted stock units granted to employees of a
French Subsidiary to qualify for favorable tax and social security treatment in
France. The Administrator, therefore, intends with this document to establish a
sub-plan of the U.S. Plan for the purpose of granting restricted stock units
which qualify for the favorable tax and social security treatment in France
applicable to shares granted for no consideration under Sections L. 225-197-1 to
L. 225-197-5 of the French Commercial Code, as amended, to qualifying employees
of a French Subsidiary who are residents in France for French tax purposes
and/or subject to the French social security regime (the “French Participants”).

The terms of the U.S. Plan applicable to restricted stock units, as set out in
Appendix 1 hereto, shall, subject to the modifications in these Rules of the
KLA-Tencor Corporation 2004 Equity Incentive Plan for the Grant of Restricted
Stock Units To Participants in France (the “French Plan”), constitute the terms
applicable to the grant of French-qualified Restricted Stock Units to French
Participants.

Under the French Plan, qualifying French Participants selected at the
Administrator’s discretion will be granted Restricted Stock Units only as
defined in Section 2 hereunder.

 

1



--------------------------------------------------------------------------------

2. Definitions

Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the U.S. Plan. The terms set out below will have the following
meaning:

(a) The term “Closed Period” shall mean a closed period as set forth in Section
L.225-197-1 of the French Commercial Code, as amended, which is as follows:

 

  (i) ten (10) quotation days preceding and following the disclosure to the
public of the consolidated financial statements or the annual statements of the
Company; or

 

  (ii) any period during which the corporate management of the Company (i.e.
those involved in the governance of the Company, such as the Board, a Committee,
supervisory directorate, etc.) possess confidential information which could, if
disclosed to the public, significantly impact the trading price of the Common
Stock, until ten (10) quotation days after the day such information is disclosed
to the public.

If, after adoption of the French Plan, the French Commercial Code is amended to
modify the definition and/or applicability of the Closed Periods to
French-qualified Restricted Stock Units, such amendments shall become applicable
to any French-qualified Restricted Stock Units granted under this French Plan,
to the extent permitted or required under French law.

(b) The term “Disability” shall mean disability as determined in categories 2
and 3 under Section L. 341-4 of the French Social Security Code, as amended, and
subject to the fulfillment of related conditions.

(c) The term “Grant Date” shall be the date on which the Administrator both
(i) designates the French Participants, and (ii) specifies the main terms and
conditions of the French-qualified Restricted Stock Units, such as the number of
Shares subject to the French-qualified Restricted Stock Units.

(d) The term “Vesting Date” shall mean the date on which the Shares of the
Company underlying the French-qualified Restricted Stock Units become
non-forfeitable and are issued to the French Participants, provided, however,
that the Administrator may provide in the applicable Award Agreement that the
Shares will be issued only at a date occurring after the Vesting Date.

 

3. Eligibility

(a) Subject to Section 3(c) below, any individual who, on the Grant Date of the
French-qualified Restricted Stock Unit and to the extent required under French
law, is employed under the terms and conditions of an employment contract
(“contrat de travail”) by a French Subsidiary or who is a corporate officer of a
French Subsidiary (subject to Section 3(b) below) shall be eligible to receive,
at the discretion of the Administrator, French-qualified Restricted Stock Units
under this French Plan, provided he or she also satisfies the eligibility
conditions of Section 5 of the U.S. Plan.

 

2



--------------------------------------------------------------------------------

(b) French-qualified Restricted Stock Units may not be issued to a corporate
officer of a French Subsidiary, other than the managing corporate officers
(Président du Conseil d’Administration, Directeur Général, Directeur Général
Délégué, Membre du Directoire, Gérant de Sociétés par actions), unless the
corporate officer is employed under the terms and conditions of an employment
contract (“contrat de travail”) by a French Subsidiary, as defined by French
law.

(c) French-qualified Restricted Stock Units may not be issued under the French
Plan to French Participants owning more than ten percent (10%) of the Company’s
share capital or to individuals other than employees and corporate executives of
a French Subsidiary, as set forth in this Section 3.

 

4. Non-Transferability

Notwithstanding any provision in the U.S. Plan and except in the case of death,
French-qualified Restricted Stock Units may not be transferred to any third
party. The Shares underlying the French-qualified Restricted Stock Units may not
be issued to any third party and shall be issued only to the French Participant
during his or her lifetime, subject to Section 10 below.

 

5. Disqualification of French-qualified Restricted Stock Units

In the event changes are made to the terms and conditions of the
French-qualified Restricted Stock Units due to any requirements under Applicable
Laws, or by decision of the Company’s stockholders, the Board or the
Administrator, the Restricted Stock Units may no longer qualify as
French-qualified Restricted Stock Units. The Company does not undertake nor is
it required to maintain the French-qualified status of the Restricted Stock
Units, and by accepting any Award under this French Plan, the French
Participants understand, acknowledge and agree that it will be their
responsibility to bear any additional taxes or social security contributions
that may be payable as a result of the disqualification of the French-qualified
Restricted Stock Units.

If the Restricted Stock Units no longer qualify as French-qualified Restricted
Stock Units, the Administrator may, in its sole discretion, determine to lift,
shorten or terminate certain restrictions applicable to the vesting of the
Restricted Stock Units or the sale of the Shares underlying the Restricted Stock
Units, which have been imposed under this French Plan or in the applicable Award
Agreement delivered to the French Participant, in order to achieve the favorable
tax and social security treatment applicable to French-qualified Restricted
Stock Units.

 

6. Employment Rights

The adoption of this French Plan shall not confer upon the French Participants,
or any employees of the French Subsidiary, any employment rights and shall not
be construed as a part of any employment contracts that the French Subsidiary
has with its employees.

 

3



--------------------------------------------------------------------------------

7. Amendments

Subject to the terms of the U.S. Plan, the Administrator reserves the right to
amend or terminate this French Plan at any time in accordance with applicable
French law.

 

8. Conditions of French-Qualified Restricted Stock Units

(a) Vesting of French-qualified Restricted Stock Units

The first Vesting Date of the Restricted Stock Units (or, if later, the date on
which the Shares underlying the French-qualified Restricted Stock Units are
issued to a French Participant) shall not occur prior to the second anniversary
of the Grant Date, or such other period as is required for the vesting period
applicable to French-qualified Restricted Stock Units under Section L. 225-197-1
of the French Commercial Code, the relevant sections of the French Tax Code or
of the French Social Security Code, as amended.

(b) Holding of Shares

The sale or transfer of Shares issued pursuant to the French-qualified
Restricted Stock Units may not occur prior to the relevant anniversary of the
respective Vesting Date specified by the Administrator and in no case prior to
the expiration of a two-year period as calculated from the respective Vesting
Date (or, if later, the date on which the Shares underlying the French-qualified
Restricted Stock Units are issued to a French Participant), or such other period
as is required to comply with the minimum holding period applicable to
French-qualified Restricted Stock Units under Section L. 225-197-1 of the French
Commercial Code, or the relevant Sections of the French Tax Code or the French
Social Security Code, as amended, to benefit from the favorable tax and social
security regime, even if the French Participant is no longer an employee or
corporate officer of a French Subsidiary.

In addition, the Shares may not be sold or transferred during a Closed Period,
so long as and to the extent those Closed Periods are applicable to Shares
underlying French-qualified Restricted Stock Units.

(c) Corporate Officer Restriction

To the extent applicable to French-qualified Restricted Stock Units granted by
the Company, a specific holding period shall be imposed and described in the
applicable Award Agreement for the Shares subject to the French-qualified
Restricted Stock Units held by any French Participant who qualifies as a
managing director under French law (“mandataires sociaux”), as defined in
Section 3(b) above.

 

4



--------------------------------------------------------------------------------

(d) French Participant’s Account

The Shares underlying the French-qualified Restricted Stock Units shall be
recorded in an account in the name of the French Participant and must be held
with the Company or a broker or in such manner as the Company may determine in
order to ensure compliance with Applicable Laws, including any required holding
periods applicable to French-qualified Restricted Stock Units.

(e) Dividends - Dividend Equivalents

(f) To the extent required under French law applicable to French-qualified
Restricted Stock Units, the French Participant shall not receive any dividends
or receive or accrue any dividend equivalents during the vesting period.

 

9. Adjustments and Change in Control

Adjustments of the French-qualified Restricted Stock Units issued hereunder
shall be made to preclude the dilution or enlargement of benefits under the
French-qualified Restricted Stock Units in the event of a transaction by the
Company as listed under Section L. 225-181 of the French Commercial Code, as
amended, and in case of a repurchase of Shares by the Company at a price higher
than the stock quotation price in the open market, and according to the
provisions of Section L. 228-99 of the French Commercial Code, as amended, as
well as according to specific decrees. Nevertheless, the Administrator, at its
discretion, may determine to make adjustments in the case of a transaction for
which adjustments are not authorized under French law, in which case the
Restricted Stock Units may no longer qualify as French-qualified Restricted
Stock Units.

In the event of an adjustment upon a Change in Control as set forth in
Section 18 of the U.S. Plan, adjustments to the terms and conditions of the
French-qualified Restricted Stock Units or underlying Shares may be made only in
accordance with the U.S. Plan and pursuant to applicable French legal and tax
rules. Nevertheless, the Administrator, at its discretion, may determine to make
adjustments in the case of a transaction for which adjustments are not
authorized under French law, in which case the Restricted Stock Units may no
longer qualify as French-qualified Restricted Stock Units.

 

10. Death and Disability

In the event of the death of a French Participant, the French-qualified
Restricted Stock Units held by the French Participant at the time of death shall
become immediately transferable to the French Participant’s heirs. The Company
shall issue the underlying Shares to the French Participant’s heirs, at their
request, provided the heirs contact the Company within six (6) months following
the death of the French Participant (or such other period as may be required by
French law). If the French Participant’s heirs do not request the issuance of
the Shares underlying the French-qualified Restricted Stock Units within six
(6) months following the French Participant’s death (or such other period as may
be required by French law), the French-qualified Restricted Stock Units will be
forfeited.

 

5



--------------------------------------------------------------------------------

If a French Participant’s employment with the Company or any of its Subsidiaries
terminates or if he/she ceases to be employed by the Company or a Subsidiary, in
either case by reason of his or her death or Disability (as defined in this
French Plan), the French Participant’s heirs or the French Participant, as
applicable, shall not be subject to the restrictions on the transfer of Shares
set forth in Section 8(b) of this French Plan.

 

11. Interpretation

It is intended that Restricted Stock Units granted under this French Plan shall
qualify for the favorable tax and social security treatment applicable to
Restricted Stock Units granted for no consideration under Sections L. 225-197-1
to L. 225-197-5 of the French Commercial Code, as amended, and in accordance
with the relevant provisions set forth by French tax and social security laws,
but the Company does not undertake to maintain this status. The terms of this
French Plan shall be interpreted accordingly and in accordance with the relevant
provisions set forth by French tax and social security laws and relevant
guidelines published by French tax and social security administrations and
subject to the fulfillment of legal, tax and reporting obligations.

In the event of any conflict between the provisions of this French Plan and the
U.S. Plan, the provisions of this French Plan shall control for any grants of
Restricted Stock Units made thereunder to French Participants.

 

12. Adoption

The French Plan, in its entirety, was adopted by the Administrator on
November 13, 2008.

 

6